EXHIBIT 10.2 [mbfi10k_123108.htm]
 
[Execution Copy]

 

 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (this "Agreement") is made and entered into as of this 5th day of
December, 2008, by and between MB Financial, Inc. (the “Corporation") and
Mitchell Feiger (the "Executive").
 
 
WHEREAS, the Executive is the President and Chief Executive Officer of the
Corporation and was previously a party to a written employment agreement with
the Corporation dated March 19, 2003 (the “2003 Employment Agreement”);
 
 
WHEREAS, the parties entered into an Employment Agreement dated December 5, 2007
in replacement of the 2003 Employment Agreement (the “2007 Employment
Agreement”);
 
 
WHEREAS, the parties believe it is in their respective best interests to amend
the 2007 Employment Agreement to reflect provisions deemed desirable in
anticipation of the Corporation’s participation in the TARP Capital Purchase
Program;
 
 
WHEREAS, the Organization and Compensation Committee of the Board of Directors
(the “Committee”) and the Board of Directors of the Corporation (the “Board of
Directors”) has approved and authorized such amendments; and
 
 
WHEREAS, the parties desire to enter into this Agreement to reflect such
amendments and in replacement of the 2007 Employment Agreement;
 
 
NOW THEREFORE, in consideration of the foregoing and of the respective covenants
and agreements of the parties herein, it is AGREED as follows:
 
1. Definitions.
 
(a) The term “Change in Control” means (1) any Person is or becomes the
Beneficial Owner directly or indirectly of securities of the Corporation or the
MB Financial Bank, National Association (the “Bank”) representing 35% or more of
the combined voting power of the Corporation’s or the Bank’s outstanding
securities entitled to vote generally in the election of directors; (2)
individuals who were members of the Board of Directors on the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a member of the Board of Directors
subsequent to the Effective Date (a) whose appointment as a director by the
Board of Directors was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or (b) whose nomination for election
as a member of the Board of Directors by the Corporation’s stockholders was
approved by the Incumbent Board or recommended by the nominating committee
serving under the Incumbent Board, shall be considered a member of the Incumbent
Board; (3) consummation of a plan of reorganization, merger or consolidation
involving the Corporation or the Bank or the securities of either, other than
(a) in the case of the Corporation, a transaction at the completion of which the
stockholders of the Corporation immediately preceding completion of the
transaction hold more than 60% of the outstanding securities of the resulting
entity entitled to vote generally in the election of its directors or (b) in the
case of the Bank, a transaction at the completion of which the Corporation holds
more than 50% of the outstanding securities of the resulting institution
entitled to vote generally in the election of its directors; (4) consummation of
a sale or other disposition to an unaffiliated third party or parties of all or
substantially all of the assets of the Corporation or the Bank or approval by
the stockholders of the Corporation or the Bank of a plan of complete
liquidation or dissolution of the Corporation or the Bank; provided that for
purposes of clause (1), the term “Person” shall not include the Corporation, any
employee benefit plan of the Corporation or the Bank, or any corporation or
other entity owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation.  Each event comprising a “Change in Control” is intended to
constitute a “change in ownership or effective control,” or a “change in the
ownership of a substantial portion of the assets,” of the Corporation or the
Bank as such terms are defined for purposes of Section 409A of the Code and
“Change in Control” as used herein shall be interpreted consistently therewith.
 
(b) The term "Date of Termination" means the date upon which the Executive's
employment with the Corporation ceases, as specified in a notice of termination
pursuant to Section 9 hereof; provided, that “termination,” “termination of
employment” and “Date of Termination” as used herein are intended to mean a
termination of employment which constitutes a “separation from service” under
Code Section 409A determined without regard to Executive’s service as a member
of the Board of Directors or of the board of directors of any subsidiary of the
Corporation.
 
(c) Subject to the remainder of this Section 1(c), the term "Involuntary
Termination" means the termination of the employment of the Executive (i) by the
Corporation without his express written consent; (ii) by the Executive by reason
of a material diminution of or interference with his duties, responsibilities or
benefits, including (without limitation) any of the following actions unless
consented to in writing by the Executive: (1) a requirement that the Executive
be based at any place other than Chicago, Illinois, or within a radius of 35
miles from the location of MB Financial Center at 6111 North River Road,
Rosemont, Illinois, except for reasonable travel on Corporation or Bank
business; (2) a material demotion of the Executive; (3) a material reduction in
the number or seniority of personnel reporting to the Executive or a material
reduction in the frequency with which, or in the nature of the matters with
respect to which such personnel are to report to the Executive, other than as
part of a Corporation and Bank-wide reduction in staff; (4) a reduction in the
Executive's salary or a material adverse change in the Executive's perquisites,
benefits, contingent benefits or vacation, other than as part of an overall
program applied uniformly and with equitable effect to all members of the senior
management of the Corporation and the Bank; (5) a material permanent increase in
the required hours of work or the workload of the Executive beyond what is
expected of comparably situated chief executive officers performing
substantially the same duties;  (6) the failure of the Board of Directors (or
board of directors of any successor of the Corporation including its ultimate
parent company) to elect the Executive as President and Chief Executive Officer
of the Corporation (or any successor of the Corporation including its ultimate
parent company) or any action by the Board of Directors (or a board of directors
of a successor of the Corporation including its ultimate parent company)
removing him from such office; or (7) failure of the Corporation to obtain an
assumption agreement from a successor as required by Section 12(a)
hereof;  or  (iii) by the Executive within 90 days after he receives written
notice from the Corporation pursuant to Section 2 hereof that the term of this
Agreement will not be extended (a ”Non-Extension Termination”).  The term
"Involuntary Termination" does not include Termination for Cause, termination of
employment due to death or disability or termination pursuant to Section 7(g) of
this Agreement, or suspension or temporary or permanent prohibition from
participation in the conduct of the Bank's affairs under Section 8 of the
Federal Deposit Insurance Act. The term “Involuntary Termination” does not
include the resignation by the Executive for the reasons set forth in clauses
(ii) and (iii) above, unless the notice provisions set forth in Section 9 are
satisfied.
 
(d) The terms "Termination for Cause" and "Terminated For Cause" mean
termination of the employment of the Executive with the Corporation and the Bank
because of the Executive's willful misconduct, breach of a fiduciary duty
involving personal profit, repeated failure to perform stated duties (after
written notice and reasonable opportunity to cure), willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order issued by a federal banking regulator, or (except
as provided below) material breach of any provision of this Agreement (after
written notice and reasonable opportunity to cure).  No act or failure to act by
the Executive shall be considered willful unless the Executive acted or failed
to act in bad faith and without a reasonable belief that his action or failure
to act was in the best interest of the Corporation or the Bank.  The Executive
shall not be deemed to have been Terminated for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution, duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board of Directors at a meeting of the Board duly called and held for such
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive's counsel, to be heard before the Board),
stating that in the good faith opinion of the Board of Directors the Executive
has engaged in conduct described in the preceding sentence and specifying the
particulars thereof in detail.
 
(e) The term “Voluntary Termination” shall mean termination of employment by the
Executive voluntarily as set forth in Section 7(d) of this Agreement.
 
2. Term.  The term of this Agreement shall be a period of three years commencing
on the date hereof, subject to earlier termination as provided herein, and on
each day thereafter the term of this Agreement shall be extended for one day in
addition to the then-remaining term, creating on each such day a new three year
term, provided that the Corporation has not at any time given Executive prior
written notice that the term of this Agreement will not be so extended.
 
3. Employment.  The Executive is employed as the President and Chief Executive
Officer of the Corporation.  As such, the Executive shall have supervision and
control over strategic planning (with each strategic plan being subject to
approval by the Board of Directors of the Corporation) and daily consolidated
operations of the Corporation, shall render administrative and management
services as are customarily performed by persons situated in similar executive
capacities, and shall have such other powers and duties as the Board of
Directors may prescribe from time to time consistent with services performed by
similarly situated executives and consistent with the terms of this
Agreement.  The Executive shall also render services without additional
compensation to any subsidiary or subsidiaries of the Corporation as requested
by the Corporation from time to time consistent with his executive position and
with the terms of this Agreement.  The Executive may also serve as a member of
the Board, or as a member of the board of directors of any subsidiary, and shall
be entitled to receive compensation for such service as determined by such
boards.   The Executive shall devote his best efforts and reasonable time and
attention to the business and affairs of the Corporation and its subsidiaries to
the extent necessary to discharge his responsibilities hereunder.  The Executive
may (a) serve on charitable boards or committees at the Executive’s discretion
without consent of the Board of Directors and, in addition, on such corporate
boards as are approved in a resolution adopted by a majority of the Board of
Directors, and (b) manage personal investments, so long as such activities do
not interfere materially with performance of his responsibilities hereunder.
 
4. Compensation.
 
(a) Salary. The Corporation agrees to pay the Executive during the term of this
Agreement a base salary (the "Corporation Salary") the annualized amount of
which shall be not less than $600,000.  The Corporation Salary shall be paid no
less frequently than monthly and shall be subject to customary tax
withholding.  The amount of the Corporation Salary shall be increased (but under
no circumstances may the Corporation Salary be decreased) from time to time in
accordance with the amounts of salary approved by the Committee or Board of
Directors.  In order to effectuate the purpose of the preceding sentence, the
amount of the Corporation Salary shall be reviewed by the Committee or Board of
Directors at least every year during the term of this Agreement.  If and to the
extent that the Bank and/or any other entities directly or indirectly controlled
by the Corporation (the “Consolidated Subsidiaries”) pay salary or other amounts
or provide benefits to the Executive that the Corporation is obligated to pay or
to provide to the Executive under this Agreement, the Corporation’s obligations
to the Executive shall be reduced accordingly.
 
(b) Annual Incentive Bonus.  On or before March 31st of each year of the term of
this Agreement, the Committee or Board of Directors shall adopt consolidated
performance criteria for the current calendar year based upon which the
Executive shall be entitled to earn an annual cash incentive bonus (the “Annual
Cash Bonus”) for such calendar year if he is employed by the Corporation on the
last day of such year.  In adopting such criteria the Committee or Board of
Directors shall establish performance levels based upon which the Executive will
be entitled to earn an Annual Cash Bonus, at target, equal to not less than 60%
of the Corporation Salary and performance levels based upon which the Executive
will be entitled to earn an Annual Cash Bonus in an amount less or greater than
the target amount of the Corporation Salary.  The Annual Cash Bonus earned by
the Executive for a calendar year shall be paid within two and one-half months
after the expiration of such calendar year.  Executive shall also be entitled to
receive such other annual bonus compensation, if any, as the Committee or Board
of Directors may in its sole discretion, award to Executive.
 
(c) Stock-Based Incentive Compensation.  Each year while the Executive is
employed pursuant to this Agreement, he shall be considered for an award of one
or more stock options and/or other stock-based awards (“Stock-Based Awards”)
under the Corporation’s Amended and Restated Omnibus Incentive Plan and any
successor or substitute for such plan (the “Omnibus Incentive Plan”) by the
Committee at such time as awards are granted to other senior executives of the
Corporation. It is expected, if the Executive is then employed by the
Corporation, that the Committee will grant to the Executive Stock-Based Awards
under the Omnibus Incentive Plan having a value at the date of grant, at target,
equal to 100% of the Corporation Salary earned by the Executive for the
preceding calendar year, which value shall be determined utilizing the same
methodology (and the same assumptions applied to such methodology) that is used
for grants of stock options or other stock-based awards granted at such time to
other senior executives of the Corporation. The Executive may be awarded
Stock-Based Awards having a lesser or great value. The Stock-Based Awards will
be made in the form of stock options, restricted stock, performance shares or
other forms of award permitted under the Omnibus Incentive Plan, and, except as
provided below, the mix and terms and conditions of which shall be the same as
the awards made at such time to the other senior officers of the Corporation.
Each option granted pursuant to the provisions hereof shall have an option term
of 10 years (or such other period applicable to stock options granted at such
time to the other senior officers of the Corporation) and may be subject to a
vesting schedule, provided: (i) vesting will continue following an Involuntary
Termination at any time, (ii) such option to the extent outstanding and
unexercisable shall become fully vested and exercisable upon the death or
disability of the Executive, (iii) other than as provided in the following
subparts (iv) and  (v) of this subsection, all such options which have vested at
the time of termination of employment shall remain exercisable for one year
following such termination (but not beyond the expiration of the option’s term),
and any such options that become vested after Involuntary Termination shall be
exercisable for one year following the date such options vest (but not beyond
the expiration of an option’s term),  (iv) such option to the extent outstanding
and unexercisable shall become fully exercisable upon a Change in Control if the
unexercisable portion of the option would otherwise terminate or cease to be
enforceable, in whole or in part, by reason of such Change in Control, and (v)
the option shall expire, terminate, and be forfeited upon a Termination for
Cause or a termination pursuant to Section 7(g) below.  Nothing in this
Agreement shall affect the provisions of the 2003 Employment Agreement and
previous employment agreements relating to options granted thereunder, which
shall continue to govern the terms and conditions of options issued by the
Corporation to Executive prior to the effective date of this Agreement.
 
(d) Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive in performing services
under this Agreement in accordance with the policies and procedures applicable
to the executive officers of the Corporation and the Bank, provided that the
Executive accounts for such expenses as required under such policies and
procedures.
 
5. Employee Benefits.
 
(a) Participation in Benefit Plans.  While the Executive is employed by the
Corporation, the Executive shall be entitled to participate, to the same extent
as executive officers of the Corporation and the Bank generally, in all plans,
programs and practices of the Corporation and the Bank relating to pension,
retirement thrift, profit-sharing, savings, group or other life insurance,
hospitalization, medical and dental coverage, travel and accident insurance,
education, retirement or employee benefits or combination thereof.  In addition,
the Executive shall be entitled to be considered for benefits under all of the
stock and stock option related plans in which the Corporation's or the Bank’s
executive officers are eligible or become eligible to participate provided any
grants made to the Executive pursuant to Section 4(c) hereof shall be considered
in making any determination with respect thereto.
 
(b) Fringe Benefits.  While the Executive is employed by the Corporation, the
Executive shall be eligible to participate in, and receive benefits under, any
other fringe benefit plans, programs and practices or perquisites which are or
may become generally available to the Corporation's or the Bank's executive
officers, including but not limited to, supplemental retirement, supplemental
medical or life insurance plans, company car, club dues, physical examinations,
financial planning and tax preparation services.  Without limiting the
generality of the foregoing, the Corporation agrees to pay for the Executive's
membership dues and related business expenses in Twin Orchard Country Club (Long
Grove, Illinois), The Standard Club, and expenses for an executive automobile
which shall be replaced with a new vehicle at least every three
years.  Moreover, during the Executive’s employment with the Corporation, he
shall be entitled to receive long-term disability coverage and benefits as in
effect on the date hereof (to the extent available at a reasonable cost).  In no
event will the Executive receive any benefit which is less favorable than a
benefit generally being provided to the senior executive officers of the
Corporation or the Bank.
 
(c) Post-Employment Health Benefit.  In recognition of the past service of the
Executive to the Corporation and its subsidiaries, the Executive has earned and
shall be entitled to receive, subject to unconditional forfeiture thereof upon a
Termination for Cause or a termination pursuant to Section 7(g) hereof,
post-employment continuing health benefit coverage from the Corporation or its
successor in interest (the “Post-Employment Health Benefit”) upon any
termination of employment of the Executive which does not result in forfeiture
of the Post-Employment Health Benefit, as follows: (i) the Corporation (or its
successor in interest) shall provide to the Executive (for himself, his spouse
and his other eligible dependents) until the date that Executive becomes
eligible for Medicare benefits (for his spouse until the date that is seven full
calendar months after Executive becomes eligible for Medicare benefits), or if
he should die prior thereto then to his surviving spouse and his other eligible
dependents until the date that is seven full calendar months after the date that
Executive would have become eligible for Medicare benefits if he had survived,
the same family health insurance, hospitalization, medical, dental, prescription
drug and other health benefits as the Executive would have been eligible for if
Executive had continued to serve as an executive officer of the Corporation (or
its successor) until the Executive became eligible for Medicare benefits (and
for his spouse until the date that is seven full calendar months thereafter) on
terms as favorable to the Executive as to other executive officers of the
Corporation (or its successor) from time to time, including amounts of coverage
and deductibles, which shall be at the Corporation's (or its successor’s) sole
cost other than co-payments and deductibles; and (ii) the Corporation (or its
successor) shall, at the election of the Executive, provide the same coverage as
set forth in subpart (i) of this subsection for the benefit of the Executive,
his spouse and his other eligible dependents after the Executive becomes
eligible for Medicare benefits and during the remainder of his lifetime (for
Executive’s spouse, not ending before the date that is seven full calendar
months after the date that Executive becomes eligible for Medicare benefits), at
the sole cost of the Executive.  To the extent the Corporation shall determine
that the provisions of the coverage described in clause (i) at the Corporation’s
sole cost may result in taxability of the benefits provided thereunder to
Executive or his dependents because such benefits are self-insured, then (A) the
Corporation shall provide such benefits through a Corporation-paid insurance
policy, or, if the Corporation determines that such insurance policy cannot be
reasonably obtained, (B) Executive (or his spouse) shall be obligated to pay the
monthly COBRA or similar premium for such coverage.  Within thirty (30) days
following the end of each calendar quarter during which COBRA premiums are paid
with respect to the coverage described in clause (i), the Executive (or his
spouse) shall be entitled to receive a lump sum payment equal to 150% of the
aggregate COBRA premiums paid during such quarter, subject to Section 21(b)
hereof.
 
(d) Supplemental Deferred Compensation.  Commencing December 31, 2007 and
continuing on each December 31 thereafter during the term of this Agreement, if
Executive is employed by the Corporation on such December 31, then the
Corporation shall credit an employer contribution (“DC Contribution”) to a
fully-vested deferral account under the Corporation’s Non-Stock Deferred
Compensation Plan, as may be amended from time to time, or any successor or
substitute plan (“Deferred Compensation Plan”) in an amount determined in
accordance with this Section 5(d).  The DC Contribution to be credited pursuant
to this Section 5(d) shall be an amount equal to 20% of the Corporation Salary
in effect on such December 31.  In the event of a Change in Control, the
Corporation shall credit the deferral account in an amount equal to the present
value of the DC Contributions (but not any earnings or other adjustments thereto
pursuant to the Deferred Compensation Plan) that would be credited to Executive
under this Section 5(d) as if his employment under this Agreement continued
until the later of three years after the Date of Termination or the December 31
of the calendar year during which the Executive would attain age 60, and no
further credits shall be made to such account under this Section 5(d). Such
present value shall be determined by assuming each annual DC Contribution during
the applicable period would be equal to the DC Contribution that would have been
credited at the end of the calendar year in which the Change in Control occurs
and by using an interest rate equal to 120% of the applicable federal long-term
rate, compounded annually, applicable to the month in which the Change in
Control occurs.  The deferral account established and credited pursuant to this
Section 5(d) shall be subject to crediting and debiting with respect to the
deemed investment of the account, and the account shall be distributed to
Executive, in accordance with Executive’s elections under the provisions of the
Deferred Compensation Plan.
 
6. Vacations; Leave.  The Executive shall be entitled (i) to annual paid
vacation in accordance with the policies established by the Board of Directors
which shall not be less favorable than that provided to any other executive
officer of the Corporation or the Bank, and (ii) to voluntary leaves of absence,
with or without pay, from time to time at such times and upon such conditions as
the Board of Directors may determine in its discretion.
 
7. Termination of Employment.
 
(a) Involuntary Termination.  If the Executive experiences an Involuntary
Termination prior to (and not in connection with) a Change in Control, such
termination of employment shall be subject to the Corporation's obligations
under this Section 7(a) in lieu of any other compensation and employee benefits
under this Agreement.  If such Involuntary Termination is not a Non-Extension
Termination, the Corporation shall pay to the Executive monthly, during the
unexpired term of this Agreement after the Date of Termination, an amount equal
to the sum of: (i) one-twelfth of the Corporation Salary at the annual rate in
effect immediately prior to the Date of Termination, (ii) one-twelfth of the
average Annual Cash Bonus, based on the average amount of such Annual Cash Bonus
for the two full calendar years preceding the Date of Termination, and (iii)
one-twelfth of the amount of the DC Contribution that would have been made at
the end of the calendar year in which the Involuntary Termination occurs, based
on the amount of the Corporation Salary determined under clause (i) above.  If
such Involuntary Termination is a Non-Extension Termination, the Corporation
shall pay the Executive monthly the compensation set forth in the preceding
sentence for a period of eighteen months following the Date of Termination.  In
addition to the foregoing, in connection with an Involuntary Termination, the
Executive shall be entitled to receive (A) any accrued Corporation Salary
through the Date of Termination within 30 days after the Date of Termination,
(B) any unpaid Annual Cash Bonus earned by the Executive for the preceding
calendar year within the time period set forth in Section 4(b) hereof, (C)
prompt reimbursement of any expenses incurred through the Date of Termination in
accordance with Section 4(d), and (D) all vested employee benefits described in
Section 5 hereof (collectively, the “Accrued Compensation”) plus the
Post-Employment Health Benefit described in Section 5(c), such benefits to be
paid in accordance with this Agreement and the applicable plan, program,
arrangement or agreement.  If the Executive should die after amounts become
payable under this Section 7(a), such amounts shall thereafter be paid to the
Executive’s estate until satisfied in full.  Payments pursuant to this Section
7(a) shall be subject to Section 21(b).
 
(b) Change in Control.  If the Executive experiences an Involuntary Termination
in connection with or following a Change in Control, such termination of
employment shall, in lieu of any other compensation and employee benefits under
this Agreement, be subject to the Corporation’s (or its successor-in-interest’s)
obligations under this Section 7(b).
 
(i) Accrued Compensation and Post-Employment Health Benefit.  In addition to any
other amounts to which the Executive may be entitled to receive under this
Section 7(b), the Corporation (or its successor-in-interest) shall pay to the
Executive the Accrued Compensation and provide the Post-Employment Health
Benefit.
 
(ii) Change in Control Payment.  If an Involuntary Termination occurs in
connection with or within 18 months following a Change in Control, in addition
to the Corporation’s (or its successor-in-interest’s) obligations under Section
7(b)(i) above, the Corporation (or its successor-in-interest) shall pay to the
Executive in cash, within 30 days after the Date of Termination, an amount equal
to three times the sum of the Corporation Salary and the target Annual Cash
Bonus in effect under Sections 4(a) and 4(b) respectively, immediately prior to
the Date of Termination.
 
If the Executive should die after amounts become payable under any provision of
this Section 7(b), such amounts shall thereafter be paid to the Executive’s
estate until satisfied in full.  Payments under this Section 7(b) are subject to
Section 21(b).
 
(c) Termination for Cause.  In the event of Termination for Cause, the
Corporation shall have no further obligation to the Executive under this
Agreement after the Date of Termination except for the Accrued
Compensation.  Payments under this Section 7(c) are subject to Section 21(b).
 
(d) Voluntary Termination.  The Executive may terminate his employment
voluntarily at any time by a notice pursuant to Section 9 of this Agreement.  In
the event that the Executive voluntarily terminates his employment other than by
reason of any of the actions that constitute Involuntary Termination ("Voluntary
Termination"), the Corporation shall only be obligated to the Executive for the
amount of the Accrued Compensation and to provide the Post-Employment Health
Benefit, and the Corporation shall have no further obligation to the Executive
under this Agreement.  Payments under this Section 7(d) are subject to Section
21(b).
 
(e) Death.  In the event of the death of Executive during the term of this
Agreement and prior to any termination of employment, the Corporation shall pay
to the Executive's estate the Accrued Compensation and shall provide to the
Executive’s surviving spouse and other eligible dependents the Post-Employment
Health Benefit.
 
(f) Disability.  If the Executive becomes entitled to benefits under the terms
of the then-­current disability plan, if any, of the Corporation or the Bank (a
"Disability Plan"), he shall be entitled to receive such group and other
disability benefits, if any, as are then provided by the Corporation or the Bank
for executive officers.  In the event of such disability, this Agreement shall
not be suspended, except that (i) the Corporation's obligation to pay the
Corporation Salary to the Executive shall be reduced in accordance with the
amount of disability income benefits received by the Executive, if any, pursuant
to this Section 7(f) such that, on an after-tax basis, the Executive shall
realize from the sum of disability income benefits and Corporation Salary the
same amount as he would realize on an after-tax basis from the Corporation
Salary if the Corporation’s obligation to pay salary were not reduced pursuant
to this Section 7(f); (ii) the Executive shall not be entitled to earn an Annual
Cash Bonus pursuant to Section 4(b) hereof or option grants pursuant to Section
4(c) if the disability prevents the Executive from rendering full time service
to the Corporation for a period of in excess of six months during an applicable
calendar year; and (iii) upon a resolution adopted by a majority of the
disinterested members of the Board of Directors, the Corporation may discontinue
payment of the Corporation Salary beginning six months following a determination
that the Executive has become entitled to benefits under a Disability Plan or
otherwise unable to fulfill his duties under this Agreement.  The Corporation
may terminate the employment of the Executive at any time after the expiration
of one year following such disability if such disability is then continuing and
upon such termination the Executive shall only be entitled to receive the
Accrued Compensation and the Post-Employment Health Benefit.  Payments under
this Section 7(f) are subject to Section 21(b).
 
(g) Regulatory Action.  Notwithstanding any other provisions of this Agreement,
if the Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, 12 U.S. C. § 1818(e)(4) and (g)(1),
all obligations of the Corporation under this Agreement shall terminate as of
the effective date of the order, except for the obligation of the Corporation to
pay the Accrued Compensation.
 
(h) No Other Obligation to Mitigate Damages; No Offset. Except as provided in
Section 7(i), Executive shall not be obligated to mitigate amounts payable or
arrangements made under the provisions of this Section 7 and the obtaining of
other employment shall in no event effect any reduction of the Corporation’s
obligations under this Section 7. Except as provided in Section 7(i), the
Corporation’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Corporation may have against the Executive or others.
 
(i) Release and Restrictive Covenants.  Notwithstanding the foregoing, the
Corporation’s obligations to pay or provide any benefits, under this Section
7(a) or 7(b) below shall (i) cease as of the date the Executive knowingly and
materially violates the provisions of Section 8 hereof and (ii) be conditioned
on the Executive signing a release of claims in favor of the Corporation in the
form annexed hereto within forty-give (45) days of such termination and the
expiration of any revocation period provided for in such release; provided that,
if such Date of Termination is after November 8 of any year, no payment
conditioned on such release shall be made until the calendar year following the
calendar year of termination even if the release is signed and the revocation
period concluded earlier.
 
(j) Tax Gross Up Agreement.  The Corporation and Executive have entered into a
Tax Gross-Up Agreement of even date herewith, which provides certain payments in
the event Executive shall become subject to excise tax under Code Section 4999
of the Code in the event of a Change in Control.
 
8. Confidential Information; Restrictive Covenants.
 
(a) The Executive shall not at any time during or following the Executive’s
employment with the Corporation, directly or indirectly, disclose or use on the
Executive’s behalf or another’s behalf, publish or communicate, except in the
course of the Executive’s employment and in the pursuit of the business of the
Corporation or any of its subsidiaries or affiliates, any proprietary
information or data of the Corporation or any of its subsidiaries or affiliates,
which is not generally known to the public or which could not be recreated
through public means and which the Corporation may reasonably regard as
confidential and proprietary, except as may be compelled by legal process and in
the event of legal process compelling disclosure, Executive shall provide the
Corporation as much advance notice thereof as may be practicable.  The Executive
recognizes and acknowledges that all knowledge and information which the
Executive has or may acquire in the course of the Executive’s employment, such
as, but not limited to the business, developments, procedures, techniques,
activities or services of the Corporation or the business affairs and activities
of any customer, prospective customer, individual firm or entity doing business
with the Corporation are its sole valuable property, and shall be held by
Executive in confidence and in trust for their sole benefit.  All records of
every nature and description which come into the Executive’s possession, whether
prepared by the Executive, or otherwise, shall remain the sole property of the
Corporation and upon termination of the Executive’s employment for any reason,
said records shall be left with the Corporation as part of its property;
provided, however, that Executive’s contact list and other personal information
stored on the Corporation’s information systems shall not be deemed Confidential
Information for purposes of the prohibition on Executive’s possession or use of
such information set forth in this Section 8(a).
 
(b) Non-Competition; Non-Solicitation.  The Executive acknowledges that the
Corporation by nature of its respective businesses has a legitimate and
protectable interest in its clients, customers and employees with whom the
Corporation has established significant relationships as a result of a
substantial investment of time and money, and but for the Executive’s employment
hereunder, the Executive would not have had contact with such clients, customers
and employees.  The Executive agrees that during the period of the Executive’s
employment with the Corporation and for a period of one (1) year after
termination of the Executive’s employment for any reason (such one (1) year
period the “Post-Employment Non-Compete Period”), the Executive will not (except
in the Executive’s capacity as an employee of the Corporation) directly or
indirectly, for the Executive’s own account, or as an agent, employee, director,
owner, partner, or consultant of any corporation, bank, thrift, firm,
partnership, joint venture, syndicate, sole proprietorship or other entity, or
any division, subsidiary or affiliate thereof:
 
(i) engage, directly or indirectly, within the Market Area (as defined below) in
any business that provides Banking Products or Banking Services that compete
with the Banking Products or Banking Services actually provided by Corporation
during the period of the Executive’s employment with the Corporation and prior
to a Change in Control (such Banking Products or Banking Services hereinafter
referred to as “Competitive Banking Products or Banking Services”);
 
(ii) solicit or induce, or attempt to solicit or induce any client or customer
of the Corporation or any of its subsidiaries or affiliates for purposes of
providing Competitive Banking Products or Banking Services; or
 
(iii) solicit or induce, or attempt to solicit or induce, any employee or agent
of the Corporation or any of its subsidiaries or affiliates to terminate his or
her relationship with the Corporation or any of its subsidiaries or affiliates.
 
(c) For purposes of this Section 8:
 
(i) “Corporation” means the Corporation and all of its subsidiaries during the
period of the Executive’s employment with the Corporation, provided that with
respect to the Post-Employment Non-Compete Period, “Corporation” means only the
Corporation and all of its subsidiaries as of the date immediately prior to
commencement of the Post-Employment Non-Compete Period, or if earlier, the date
immediately preceding a Change in Control;
 
(ii) “Market Area” shall be an area encompassed within a thirty (30) mile radius
surrounding any office, branch or other place of business of the Corporation
during the period of the Executive’s employment with the Corporation, provided
that with respect to the Post-Employment Non-Compete Period, “Market Area” shall
be limited to an area encompassed within a thirty (30) mile radius surrounding
any office, branch or other place of business of the Corporation as of the date
immediately prior to commencement of the Post-Employment Non-Compete Period, or
if earlier, the date immediately preceding a Change in Control;
 
(iii) “Banking Products or Banking Services” means (1) credit, deposit and
treasury management services offered to businesses, (2) financial services
related to equipment leasing, (3) credit and deposit services offered to
individuals, (4) asset management services of the type actually provided by the
Corporation, and (5) any other product or service provided by the Corporation;
provided, that with respect to the Post-Employment Non-Compete Period, asset
management services shall be deemed Banking Products or Banking Services only if
the Corporation’s revenues from such services during the Reference Period (as
defined below) exceeded 1% of the Corporation’s Annual Revenues (as defined
below) during the Reference Period; and provided further, that with respect to
the Post-Employment Non-Compete Period, an other product or service described in
clause (5) shall be deemed Banking Products or Banking Services only if the
Corporation’s revenues from other product or service during the Reference Period
(as defined below) exceeded 2% of the Corporation’s Annual Revenues (as defined
below) during the Reference Period;
 
(iv) “Reference Period” means the four completed calendar quarters immediately
preceding the commencement of the Post-Employment Non-Compete Period, or if
earlier, the date immediately preceding a Change in Control; and
 
(v) “Annual Revenue” means the sum of the Corporation’s net interest income and
non-interest income during the Reference Period.
 
(d) Notwithstanding the foregoing provisions of this Section 8, Section 8(b)(i)
above shall not be deemed to prohibit:
 
(i) the Executive’s ownership, not to exceed five percent (5%), of the
outstanding capital stock or equity interests entity engaged in providing
Competing Banking Products or Banking Services in the Market Area, provided such
investment is passive and Executive does not provide any services to such entity
either as an employee, consultant, director or otherwise,
 
(ii) the Executive from serving as a director of other corporations and entities
to the extent these directorships do not inhibit the performance of the
Executive’s duties hereunder or conflict with the business of the Corporation;
 
(iii) the Executive from serving or continuing to serve as a director of other
corporations and entities following his termination of employment for which he
served in such capacity at any time during his employment with the Corporation,
 
(iv) the Executive’s ownership of, or activity with respect to any business
(whether publicly or privately-held corporation or entity) disclosed to the
Board during the period of his employment and not objected to by the Board, or
 
(v) the Executive during the Post-Employment Non-Compete Period from being
employed by or otherwise providing services to an entity which is engaged within
the Market Area in any business that provides Competitive Banking Products or
Banking Services, so long as Executive has advised such entity of his
obligations under this Section 8 and Executive does not provide any services or
otherwise engages in any way, directly or indirectly, in any business of such
entity which provides Competitive Banking Products or Banking Services within
the Market Area.
 
(e) Remedies.  The Executive acknowledges that the restraints and agreements
herein provided are fair and reasonable, that enforcement of the provisions of
this Section 8 will not cause the Executive undue hardship and that said
provisions are reasonably necessary and commensurate with the need to protect
the Corporation and its legitimate and proprietary business interests and
property from irreparable harm.  The Executive acknowledges and agrees that,
(i) a breach of any of the covenants and provisions contained in this Section 8,
will result in irreparable harm to the business of the Corporation, a remedy at
law in the form of monetary damages for any breach by the Executive of any of
the covenants and provisions contained in this Section 8 is inadequate, in
addition to any remedy at law or equity for such breach, the Corporation shall
be entitled to recover any amounts paid pursuant to Section 7(a) or 7(b) and to
institute and maintain appropriate proceedings in equity, including a suit for
injunction to enforce the specific performance by Executive of the obligations
hereunder and to enjoin Executive from engaging in any activity in violation
hereof and the covenants on the Executive’s part contained in this Section 8,
shall be construed as agreements independent of any other provisions in this
Agreement, and the existence of any claim, setoff or cause of action by the
Executive against the Corporation, whether predicated on this Agreement or
otherwise, shall not constitute a defense or bar to the specific enforcement by
the Corporation of said covenants.  The Corporation acknowledges and agrees that
it shall not suspend or discontinue any payments due to Executive under this
Agreement except pursuant to the order of a state or federal court that has
personal and subject matter jurisdiction.  In the event of a breach or a
violation by the Executive of any of the covenants and provisions of this
Agreement, the running of the Non-Compete Period (but not of Executive’s
obligation thereunder) shall be tolled during the period of the continuance of
any actual breach or violation.
 
(f) Severability.  The parties hereto agree that the covenants set forth in this
Section 8 are reasonable with respect to their duration, geographical area and
scope.  If the final judgment of a court of competent jurisdiction declares that
any term or provision of this Section 8 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.
 
9. Notice of Termination.  Subject to the provisions of Section 1(d) hereof, in
the event that the Corporation or the Bank, or both, desire to terminate the
employment of the Executive during the term of this Agreement, the Corporation
or the Bank, or both, shall deliver to the Executive a written notice of
termination, stating whether such termination constitutes Termination for Cause,
Involuntary Termination, or termination for disability, setting forth in
reasonable detail the facts and circumstances that are the basis for the
termination, and specifying the date upon which employment shall terminate,
which date shall be at least 30 days after the date upon which the notice is
delivered, except in the case of Termination for Cause.  In the event that the
Executive determines in good faith that he has experienced an Involuntary
Termination of his employment in accordance with Section 1(c), he shall (a) send
a written notice to the Corporation stating the circumstances that constitute
such Involuntary Termination, which notice shall be given within 90 days of the
Executive’s first learning of such circumstances and shall state his intention
to terminate his employment due to such Involuntary Termination and (b) provide
the Corporation with 30 days from the date of such notice to cure such
circumstances. If the Corporation fails to cure such circumstances, then
Executive will be deemed to have terminated his employment due to Involuntary
Termination at the end of such 30 day period.  In the event that the Executive
desires to effect a Voluntary Termination, he shall deliver a written notice to
the Corporation, stating the date upon which employment shall terminate, which
date shall be at least 90 days after the date upon which the notice is
delivered, unless the parties agree to a date sooner.
 
10. Attorneys' Fees. The Corporation shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive as a result of (i) the Executive's contesting or disputing any
termination of employment, or (ii) the Executive's seeking to obtain or enforce
any right or benefit provided by this Agreement or by any other plan or
arrangement maintained by the Corporation (or any successor) or the Consolidated
Subsidiaries under which the Executive is or may be entitled to receive
benefits; provided that the Corporation's obligation to pay such fees and
expenses is subject to the Executive's prevailing with respect to the matters in
dispute in any proceeding initiated by the Executive or the Executive's having
been determined to have acted reasonably and in good faith with respect to any
proceeding initiated by the Corporation or the Consolidated Subsidiaries.
 
11. Indemnification.  During Executive’s term of employment with the Corporation
and thereafter, the Corporation shall indemnify and hold Executive harmless to
the maximum extent now or hereafter permitted under the Articles of
Incorporation and By-Laws of the Corporation.  In the event that legal action is
instituted or threatened against the Executive during or after the term of his
employment with, or membership on the Board of Directors of, the Corporation,
the Bank or any affiliate the Corporation, in connection with such employment or
membership, the Corporation will advance to the Executive the costs and expenses
incurred by Executive in the defense of such action (including reasonable
attorneys, expert and other professional fees) to the maximum extent permitted
by law without prejudice to or waiver by the Corporation of its rights and
remedies against the Executive.  In the event that there is a final judgment
entered against the Executive in any such litigation which, in accordance with
its Articles of Incorporation and By-Laws, is not subject to indemnification,
then the Executive shall reimburse the Corporation for all such costs and
expenses paid or incurred by it in the Executive’s defense of such litigation
(the “Reimbursement Amount”). The Reimbursement Amount shall be paid by the
Executive within 30 days after rendition of the final judgment and a
determination by the Board of Directors that such costs and expenses are not
subject to indemnification. The parties shall cooperate in the defense of any
asserted claim, demand or liability against the Executive or the Corporation or
any of the Consolidated Subsidiaries.  The term “final judgment” as used herein
shall be defined to mean the decision of a court of competent jurisdiction, and
in the event of an appeal, then the decision of the appellate court, after
petition for rehearing has been denied, or the time for filing the same (or the
filing of further appeal) has expired.  The rights to indemnification under this
Section 11 shall be in addition to any rights which Executive may now or
hereafter have under any insurance contract maintained by the Corporation or any
of its other affiliates or any other agreement between Executive and the
Corporation or any of its affiliates.  Anything in this Agreement to the
contrary notwithstanding, Executive’s indemnification rights under this Section
11, the Articles of Incorporation and By-Laws of the Corporation and applicable
law, shall survive the termination of Executive’s employment with the
Corporation and his membership on the Board of Directors of the Corporation, the
Bank and any affiliate of the Corporation.
 
12. No Assignments.
 
(a) This Agreement is personal to each of the parties hereto, and neither may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that this
Agreement shall be binding upon and inure to the benefit of any successor of the
Corporation and the Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) by an assumption
agreement in form and substance reasonably satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform it if no such
succession had taken place.  Executive’s resignation following the failure of
the Corporation to obtain such an assumption agreement prior to the
effectiveness of any such succession shall constitute an Involuntary Termination
as defined in Section 1(c).
 
(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
13. Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or five days after the
date that sent by certified mail, return receipt requested, postage prepaid, to
the Corporation at its home office, to the attention of the Board of Directors
with a copy to the Secretary of the Corporation, or, if to the Executive, to
such home or other address as the Executive has most recently provided in
writing to the Corporation.
 
14. Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties.
 
15. Headings.  The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
16. Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provisions shall not affect the
validity or enforceability of the other provisions hereof.
 
17. Governing Law.  This Agreement shall be governed by the laws of the State of
Illinois.
 
18. Preparation Fees.  The Corporation shall be solely responsible for payment
of any and all legal fees incurred by Executive in the preparation, negotiation
and execution of this Agreement, but in an amount not to exceed $15,000.
 
19. Successors to Code Sections.  All provisions of this Agreement referring to
sections of the U.S.C. (United State Code) or to the Code shall be deemed to
refer to successor code sections in the event of renumbering of code sections.
 
20. 2003 Employment Agreement and 2007 Employment Agreement.  Except with
respect to stock options awarded pursuant to the 2003 Employment Agreement (and
previous employment agreements that remain outstanding), this Agreement
supersedes and replaces the 2007 Employment Agreement and as of the date hereof,
the 2007 Employment Agreement shall terminate and have no further force or
effect.
 
21. Code Section 409A.
 
(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If the Executive notifies the Corporation (with
specificity as to the reason therefore) that the Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Code Section 409A and the Corporation concurs with such belief
or the Corporation (without any obligation whatsoever to do so) independently
makes such determination, the Corporation shall, after consulting with the
Executive, reform such provision to try to comply with Code Section 409A through
good faith modifications to the minimum extent reasonably appropriate to conform
with Code Section 409A.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Corporation of the
applicable provision without violating the provisions of Code Section 409A.
 
(b) If the Executive is deemed on the date of “separation from service” to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is specified as subject to this Section, such payment or benefit shall be
made or provided at the date which is the earlier of (A) the expiration of the
six (6)-month period measured from the date of such “separation from service” of
the Executive, and (B) the date of the Executive’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 21(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  Whenever a payment is
to be made promptly after a date, it shall be made within sixty (60) days
thereafter.
 
(c) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits: (i) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit, and (ii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not effect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year, provided that the
foregoing shall not be violated with regard to expenses covered by Code Section
105(h) that are subject to a limit related to the period in which the
arrangement is in effect.  Any expense or other reimbursement payment made
pursuant to this Agreement or any plan, program, agreement or arrangement of the
Corporation referred to herein, shall be made on or before the last day of the
taxable year following the taxable year in which such expense or other payment
to be reimbursed.
 
22. TARP.  Notwithstanding anything in this Agreement or in any compensation
plan, program or arrangement maintained by the Company which covers Executive or
to which Executive is a party or in which Executive participates, as of the date
hereof, or which may become applicable to Executive hereinafter (collectively,
the “Compensation Arrangements”), each provision of this Agreement and the
Compensation Arrangements is amended and any amounts payable hereunder and
thereunder are hereby amended and modified with respect to Executive, if and to
the extent necessary, for the Company to comply with any requirements of the
Emergency Economic Stabilization Act of 2008 (“EESA”) and/or the TARP Capital
Purchase Program (“CPP”) (and the guidance or regulations issued thereunder by
the United States Treasury Department at 31 CFR Part 30, effective October 20,
2008 (the “CPP Guidance”) which may become applicable to the Company, including,
but not limited to, provisions prohibiting the Company from making any “golden
parachute payments,” providing the Company may recover (“clawback”) bonus and
incentive compensation in certain circumstances, and precluding bonus and
incentive arrangements that encourage unnecessary or excessive risks that
threaten the value of the Company, in each case within the meaning of EESA and
the CPP Guidance and only to the extent applicable to the Company and
Executive.  For purposes of this Section 22, references to “Company” means MB
Financial, Inc. and any entities treated as a single employer with MB Financial,
Inc. under the CPP Guidance.  Executive hereby agrees to execute such documents,
agreements or waivers as the Company deems necessary or appropriate to effect
such amendments to this Agreement or the Compensation Arrangements or to
facilitate the participation of the Company in the TARP Capital Purchase Program
or any other programs under EESA.
 
The application of this Section 22 is intended to, and shall be interpreted,
administered and construed to, comply with Section 111 of EESA and the CPP
Guidance and, to the maximum extent consistent with this Section 22 and such
statute and regulations, to permit the operation of this Agreement and
Compensation Arrangements in accordance with their terms before giving effect to
the provisions of this Section 22, EESA and the CPP Guidance.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
ATTEST:
MB FINANCIAL, INC.
   
 
Secretary
   
By:                                                                
 
Its:
                                                                      
WITNESS:
EXECUTIVE:
  /s/Mitchell Feiger   
Mitchell Feiger
           




--------------------------------------------------------------------------------


 
ANNEX TO EXECUTIVE EMPLOYMENT AGREEMENT
 
Form of Release
 
AGREEMENT AND GENERAL RELEASE
 
MB Financial, Inc., its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, and agents thereof in such capacities (collectively
referred to throughout this Agreement as “Corporation”) and Mitchell Feiger
(“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement
as  “Executive”) agree:
 
1. Consideration.  The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 7 of the Employment
Agreement by and between Executive and the Corporation.
 
2. Revocation.  Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release.  Any revocation within this period must be
submitted, in writing, hand delivered to Corporation, or if mailed, postmarked,
within seven (7) calendar days of execution of this Agreement and General
Release.  This Agreement and General Release shall not become effective or
enforceable until the revocation period has expired.
 
3. General Release of Claim.  Executive knowingly and voluntarily releases and
forever discharges Corporation from any and all claims, causes of action,
demands, fees and liabilities of any kind whatsoever, whether known and unknown,
against Corporation, Executive has, has ever had or may have as of the date of
execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:
 
●           Title VII of the Civil Rights Act of 1964, as amended;
 
●           The Civil Rights Act of 1991;
 
●           Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
 
●           The Immigration Reform and Control Act, as amended;
 
●           The Americans with Disabilities Act of 1990, as amended;
 
●           The Age Discrimination in Employment Act of 1967, as amended;
 
●           The Older Workers Benefit Protection Act of 1990;
 
●           The Worker Adjustment and Retraining Notification Act, as amended;
 
●           The Occupational Safety and Health Act, as amended;
 
●           The Family and Medical Leave Act of 1993;
 
 
●
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 
●           Any public policy, contract, tort, or common law; or
 
 
●
Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

 
Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage to which
Executive was entitled immediately prior to DATE with regard to Executive’s
service as an officer and director of Corporation; (ii) Executive’s rights under
any tax-qualified pension or claims for accrued vested benefits under any other
Executive benefit plan, policy or arrangement maintained by Corporation or under
COBRA; (iii) Executive’s rights under the provisions of the Employment Agreement
which are intended to survive termination of employment; or (iv) Executive’s
rights as a stockholder.
 
4. No Claims Permitted.  Executive waives Executive’s right to file any charge
or complaint against Corporation arising out of Executive’s employment with or
separation from Corporation before any federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law.  This Agreement, however, does not prevent Executive from filing a
charge with the Equal Employment Opportunity Commission, any other federal
government agency, and/or any government agency concerning claims of
discrimination, although Executive waives the Executive’s right to recover any
damages or other relief in any claim or suit brought by or through the Equal
Employment Opportunity Commission or any other state or local agency on behalf
of Executive under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964 as amended, the Americans with Disabilities Act, or any
other federal or state discrimination law, except where such waivers are
prohibited by law.
 
5. Affirmations.  Executive affirms Executive has not filed, has not caused to
be filed, and is not presently a party to, any claim, complaint, or action
against Corporation in any forum or form. Executive further affirms that the
Executive has been paid and/or has received all compensation, wages, bonuses,
commissions, and/or benefits to which Executive may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in Section 5(d) of the Employment Agreement.  Executive also
affirms Executive has no known workplace injuries.
 
6. Governing Law and Interpretation.  This Agreement and General Release shall
be governed and conformed in accordance with the laws of the State of Illinois
without regard to its conflict of laws provisions.  In the event Executive or
Corporation breaches any provision of this Agreement and General Release,
Executive and Corporation affirm either may institute legal action to
specifically enforce any term or terms of this Agreement and General
Release.  Should any provision of this Agreement and General Release be declared
illegal or unenforceable by any court of competent jurisdiction and should the
provision be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.  Nothing herein, however, shall
operate to void or nullify any general release language contained in the
Agreement and General Release.
 
7.           Nonadmission of Wrongdoing.  Executive agrees neither this
Agreement and General Release nor the furnishing of the consideration for this
Release shall be deemed or construed at any time for any purpose as an admission
by Corporation of any liability or unlawful conduct of any kind.
 
8.           Amendment.  This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.
 
9.           Entire Agreement.  This Agreement and General Release sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 11
thereof, shall survive and continue in full force and effect.  Executive
acknowledges Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release.
 
EXECUTIVE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO FORTY-FIVE (45) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.
 
EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
CORPORATION.
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 
 
 
 
 
Mitchell Feiger
MB Financial, Inc.
 
 
By: /s/ Mitchell
Feiger                                                                
Name: Mitchell
Feiger                                                                           
Title: President and Chief Executive Officer
Date:                                                                
Date:                                                                






